STEWART, Judge.
Clarence James Johnson, III appeals his sentence of four years at hard labor for distribution of cocaine as excessive. He was originally charged with three counts of distribution of cocaine (LSA-R.S. 40:967 A) but was allowed to plead guilty to one count and have the other counts nolle prossed. We affirm.
The defendant’s claim is not properly before this court due to his failure to comply with LSA-C.Cr.P. Art. 881.1.
We have examined the record for error patent, LSA-C.Cr.P. Art. 920(2), and found none. The conviction and sentence are affirmed.
AFFIRMED.